         Case 1:18-cv-01551-ESH Document 122 Filed 07/29/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                      Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                       DEFENDANTS’ SUPPLEMENTAL RESPONSE
                        TO THE COURT’S JULY 23, 2019 ORDER

       In accordance with the Court’s July 23, 2019 Order (ECF No. 119), Defendants

respectfully submitted responses to the Court’s questions prior to 12 pm today. At that time,

Defendants informed the Court that they anticipated being able to supplement that response. The

attached Declaration of Lin H. St. Clair responds to each of the Court’s questions in its July 23,

2019 Order and supplements responses provided in Defendants’ Response filed earlier today

(ECF No. 121).

Dated: July 29, 2019                          Respectfully submitted,

                                              JESSIE K. LIU
                                              D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar # 924092
                                              Chief, Civil Division


                                      By:            /s/________________________
                                              JEREMY A. HAUGH
                                              Special Assistant United States Attorney
                                              555 4th Street, N.W.
Case 1:18-cv-01551-ESH Document 122 Filed 07/29/19 Page 2 of 2



                            Washington, D.C. 20530
                            (202) 252-2574
                            Jeremy.Haugh@usdoj.gov


                            Attorneys for Defendant




                              2
Case 1:18-cv-01551-ESH Document 122-1 Filed 07/29/19 Page 1 of 3
Case 1:18-cv-01551-ESH Document 122-1 Filed 07/29/19 Page 2 of 3
Case 1:18-cv-01551-ESH Document 122-1 Filed 07/29/19 Page 3 of 3
